USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
DATE FILED: _2/26/2020
FLOYD MCGARRELL,
Plaintiff,
-against- 18 Civ. 1301 (AT) (GWG)
THE CITY OF NEW YORK, CAPTAIN ORDER

TAMEKA BARTON, #1685, CAPTAIN CHRIS
LOPEZ,#462, C.O. ELVIS KING, 18813,

Defendants.

 

 

ANALISA TORRES, United States District Judge:

On May 21, 2019, the Honorable Gabriel W. Gorenstein entered a scheduling order
requiring all discovery in this action to be completed by November 21, 2019, and any motion for
summary judgment to be filed by December 23, 2019. ECF No. 49. On November 20, 2019,
Defendants filed a motion to compel discovery by Plaintiff, and requested an extension of
discovery. ECF No. 53. That same day, Judge Gorenstein entered an order extending the fact
discovery deadline sine die pending resolution of the parties’ discovery disputes. ECF No. 54.
On January 8, 2020, Defendants City of New York, Chris Lopez, and Elvis King submitted a
letter addressed to Judge Gorenstein requesting a pre-motion conference in advance of a motion
to dismiss for failure to prosecute. ECF No. 55. By memo endorsement dated January 9, 2020,
Judge Gorenstein informed the parties that such a motion is properly returnable before this
Court, and urged the City, Lopez, and King to coordinate with Tameka Barton in filing any such
motion. ECF No. 56.

Nearly two months have passed since Defendants’ letter, without any additional filings.
It is ORDERED that by March 9, 2020, Defendants shall file a joint letter informing the Court
as to the status of this action.

The Clerk of Court is directed to mail a copy of this order to Plaintiff pro se.

Dated: February 26, 2020
New York, New York

On

ANALISA TORRES
United States District Judge
